Title: From Alexander Hamilton to Jedediah Huntington, 21 November 1791
From: Hamilton, Alexander
To: Huntington, Jedediah



Treasury DepartmentNov. 21. 1791.
Sir

From some inadvertence your letter, relative to vessels which put into the district of Newport, was placed among the answered letters, and has therefore lain without due attention.
It is the duty of the Collectors of the several districts to pay attention to all vessels arriving within the same by whatever cause they may be led thither. If forty eight hours are likely to elapse after the arrival it becomes a matter of obligation on the master to enter, and of duty in the Collector to see that he does so. In making this entry certain duties fall upon the officers of the customs, for which a compensation is equitably and legally due. By the form of the law the tonnage must be secured to be paid in such district, though the master of the vessel shall have declared his intention to proceed to another port, and the impost must be secured to be paid, either at the port in which the vessel is, or in that to which she shall be destined. This service and certifying the manifest is attended with some care and trouble to the officer, and they are deemed by the legislature necessary to the protection of the revenue. Under these views of the subject I do not perceive that the vessels belonging to any other district, which shall stop at Newport, can, after the expiration of the time prescribed by law, be exempted from entry.
I am, Sir   with great consideration,   Your most obedt ⟨servt.⟩
Alexander Hami⟨lton⟩ Jedediah Huntington, Esquire,Collector,New London.
 